Citation Nr: 1329117	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  05-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability for purposes of accrued benefits.

2.  Entitlement to service connection for a left leg disability for purposes of accrued benefits.

3.  Entitlement to service connection for a right knee disability for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1953 to May 1955.  He had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.

This appeal to the Board of Veterans Appeals (Board) arose from a June 2004 rating decision that denied, among other things, the Veteran's claims for entitlement to service connection for bilateral hearing loss, a right knee disorder and a left leg disorder.  The Veteran disagreed and perfected an appeal.  In November 2007, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In February 2008 and January 2010, the Board remanded the Veteran's claims.

If a Veteran dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary of Veterans Affairs, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the Veteran, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  The Board observes that substitution differs from a traditional "accrued benefits" claim in that additional evidence and argument may be added to the claims file following the death of the veteran.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In the present case, the Veteran's surviving spouse filed her claim for substitution in July 2010.  The Veteran's surviving spouse is a living person eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a)(2)(A), and her claim was received by VA within the period specified by 38 U.S.C.A. § 5121A.  For those reasons, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.


FINDINGS OF FACT

1.  At the time of his death in July 2010, the Veteran had a pending appeal for service connection for bilateral hearing loss disability, a left leg disability, and a right knee disability.

2.  The Veteran's wife filed to substitute as the appellant in July 2010.

3.  Bilateral hearing loss disability was not manifest in service or within one year of discharge from active service, and was not due to exposure to excessive noise during any period of active duty, ACDUTRA or INACDUTRA. 

4.  A left leg disability was not manifest in service and was unrelated to service.

5.  A right knee disability was not manifest in service and was unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  A left leg disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A right knee disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

A letter dated in December 2003 discussed the evidence necessary to support the Veteran's claims for service connection.  The letter explained what was required to substantiate the claims and explained the allocation of responsibilities between the claimant and VA.  .  

In November 2006 the Veteran was advised that his service records might have been lost in a fire at the National Archives and Records Administration; he was asked to provide more detailed information so that a search could be made for medical records.  The RO sent a follow-up request in June 2007.

In April 2010 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran and the appellant of the status of the appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file, to the extent possible.  VA clinicians have reviewed the record and rendered conclusions regarding the etiology of the claimed disabilities.  The Board finds that the reports are adequate in that the clinicians reviewed the record and the Veteran's history prior to providing their conclusions.  The reports of record are thorough and the opinions are supported by rationale.  The appellant has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

With regard to the prior remands, the Board notes that VA obtained records from Dr. Stewart and the Social Security Administration.  VA also requested that the appellant authorize the release of records from Dr. Williams and Gulf State Steel in a March 2012 letter.  The March 2012 letter also informed her of alternate sources of evidence that could supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2.E.27.b.  
The Appeals Management Center (AMC) also obtained verification of periods of active duty for training with the National Guard.  In addition, the AMC contacted the Defense Finance and Accounting Service in March 2012, in accordance with the Board's remand instructions, which indicated that records were only kept for up to five years.  It was recommended that the AMC contact the National Personnel Records Center, which provided additional information as to the Veteran's periods of Reserve and National Guard service.  To the extent that INACDUTRA dates were not obtained, such is not prejudicial to the appellant as there is no indication that  a claimed disability was incurred as a result of an injury incurred or aggravated during a period of INACDUTRA.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

Presumptions of soundness, aggravation, and regarding certain conditions that are considered to be chronic, per se, only apply to periods of active duty, not ACDUTRA or INACDUTRA. See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  However, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

However, the 38 U.S.C.A. § 1111 presumption of soundness "requires that there be an examination prior to entry into the period of service on which the claim is based-here, the period of active duty for training. In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (presumption of sound condition attaches where there was an induction examination); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

Bilateral Hearing Loss Disability

The only available service treatment record for the Veteran's first period of service consists of his separation examination report, dated in May 1955.  At that time, spoken and whispered voice testing were normal, at 15/15.  

On National Guard enlistment examination in April 1974, the Veteran's hearing was not objectively tested.  He denied hearing loss at that time.  

On four-year physical examination in June 1978, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
35
Not tested
35
RIGHT
40
35
35
Not tested
35

The summary of defects and diagnoses did not include any reference to the Veteran's hearing acuity.

On weight program examination in July 1979, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
65
50
Not tested
40
40
RIGHT
55
45
Not tested
30
25

On retention examination in August 1980, the following puretone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
30
Not tested
20
RIGHT
35
25
30
Not tested
15

On periodic examination in June 1984, the following puretone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
LEFT
40
25
30
Not tested
35
RIGHT
40
30
35
Not tested
35

At that time, the Veteran denied hearing loss and ear trouble.  

The Veteran was examined by order of the company commander in August 1986.  The following puretone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
20
15
LEFT
25
15
15
15
15

At his November 2007 hearing, the Veteran testified that he had undergone testing showing hearing loss while he was in the Army.  He noted that he started working within about a year after his discharge from the Army.  He noted that he first noticed hearing problems in 1989.

A VA examination was carried out in May 2009.  The Veteran's history was reviewed.  The examiner noted the Veteran's report of noise exposure in service, and his statement that he began to have trouble with his hearing during basic training.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
30
60
60
RIGHT
30
25
40
55
70

Speech recognition scores were 76 percent for the left ear and 80 percent for the right.  

In November 2011 a VA audiologist reviewed the record and concluded that hearing loss was less likely due to the Veteran's initial period of service or to his National Guard service.  She reasoned that noise induced hearing loss was typically permanent, and that hearing loss fluctuated and was not permanent before 1986.  She also noted that the Veteran experienced a significant amount of loud noise following service.

In May 2013, the Board requested an expert opinion from a Veterans Health Administration audiologist.  In May 2013 the VA audiologist responded with a recitation of the pertinent evidence and an opinion.  She noted that the Veteran denied hearing loss or problems with his ears in 1974, 1984, and 1986.  She stated that the hearing loss documented from 1978 to 1984 was not consistent with noise exposure, as such would not be flat and/or fluctuating.  She pointed out that testing completed in 1986 showed hearing within normal limits.  She opined that the Veteran's hearing loss was less likely than not caused by or a result of an event and/or military occupational specialty in service or during ACDUTRA.  She further concluded that hearing loss did not permanently increase in severity beyond natural progress during a subsequent period of ACDUTRA.  She noted that hearing loss was stable in 1980 and 1984, and there was not a measurable hearing loss in 1986.  

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Board has reviewed the record and determined that service connection for bilateral hearing loss disability is not warranted for accrued benefits purposes.  In that regard, the Board acknowledges that testing during the Veteran's National Guard service does reflect some reduced hearing acuity; however results of hearing tests during National Guard service fluctuated and was determined by a VA audiologist to be not permanent.  By the Veteran's own report, he first noticed hearing problems in 1989.  This is many years following the Veteran's separation from active service; therefore, the presumption for service connection for sensorineural hearing loss is not applicable.  Moreover, there is no evidence dated within one year of active service indicating that the Veteran manifested a hearing loss disability to a degree of 10 percent.  To grant service connection in this case, the evidence must demonstrate a nexus between a current diagnosis and the Veteran's service.

The November 2011 VA examiner and the expert's May 2013 report concluded that it was not likely that hearing loss was related to service.  In particular, the May 2013 audiological opinion included a reasoned opinion, based on complete review of the record.  In assigning high probative value to the May 2013 opinion, the Board notes that the audiologist had the claims file for review and specifically discussed evidence contained in the claims file, to include service treatment records and the Veteran's history.  There is no indication that the VA audiologist was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Rather, she provided a full discussion of the Veteran's documented history and of his own reported history before ultimately concluding that the Veteran's hearing loss was not related to service.  The Board thus finds the most recent VA medical opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this regard, while the Veteran is competent to report observable symptoms such as difficulty hearing, he and the appellant, as lay persons, are not competent to assign etiology to current sensorineural hearing loss as this is a matter that is beyond the capability of a lay person to observe.  Even if they were so competent, and the Board found their opinions are entitled to a finding of credibility and probative weight, they would still be outweighed by the more probative medical opinion.  The audiologist in May 2013 reviewed the record, including the hearing tests that were completed over the years, and determined that current hearing loss is not related to a period of active service or ACDUTRA.  
  
In sum, the Board finds the May 2013 opinion of the competent VA audiologist to be the most probative evidence of record on the question of whether the Veteran's current hearing loss disability is related to service.  As noted, the VA audiologist considered service treatment records and the nature and severity of the Veteran's current hearing loss disability.  

In short, for the reasons and bases set forth above, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability for accrued benefits purposes must be denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 

Left Leg and Right Knee

The only available service treatment record for the Veteran's first period of service consists of his separation examination report, dated in May 1955.  At that time his lower extremities were noted to be normal.  

On examinations for the National Guard in April 1974, June 1978, July 1979, August 1980, June 1984, and August 1986, the Veteran's lower extremities were clinically normal.  The Veteran denied arthritis, rheumatism, and bursitis; bone, joint, or other abnormality; lameness; and trick or locked knee in April 1974, June 1984, and August 1986.

A Social Security Administration disability determination dated in December 1994 indicates that the Veteran was disabled due to degenerative joint disease and obesity.

Records from Dr. W.S. indicate that in March 1987, the Veteran reported having fallen on his right knee at work in December 1986.  The provider noted that the Veteran reported a history of prior knee surgery bilaterally, with the original surgery being performed by a Dr. Williams.  He did not identify the date of that surgery.  The impression was degenerative joint disease with history of prior meniscectomy, medial compartment of the right knee, and chondromalacia patella by history and X-ray.  In July 1990 Dr. S. indicated that he could not relate the Veteran's symptoms to any work situation, but that the Veteran had an old knee injury and that he was too heavy.  A March 1988 discharge summary indicates that the Veteran underwent arthroscopy of the right knee, performed by Dr. S.  

In a January 1990 letter to Dr. S., the Veteran's employer noted that the Veteran had been seen by Dr. W., who opined that the Veteran suffered from irreversible degenerative joint disease of the right knee which would eventually require a total knee arthroplasty.  Dr. S. responded in January 1990 that it was highly probable that the Veteran would require future surgery due to furtherance of osteoarthritic changes of his knee.

A private treatment record dated in December 2002 indicates arthritis.  The Veteran complained of tenderness in both knees.  Arthritis was noted by the same provider in April 2003.  In May 2003, degenerative joint disease is noted.

At his November 2007 hearing, the Veteran testified that he hurt his knee in the Army, reinjured it in the National Guard, and then reinjured it again at work.  He stated that the initial injury was in Germany, when he fell through a floor and skinned his legs.  He stated that he was taken to the barracks and stayed there for two weeks.  He stated that his legs were sprained and cut up.  He also testified that when he was a "gas server" he fell off the gas truck in 1983 or 1984.  He indicated that he saw a civilian physician at that time.  He stated that he was given a brace.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional records, including medical treatment and Social Security Administration records, and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In September 2011 a VA physician reviewed the record.  Following such review, the physician concluded that the claimed right knee disability was less likely than not incurred in or caused by the claimed in-service injury.  He noted that there was not only a lack of evidence of showing any residuals from a knee injury in the 1950s, but that there was in fact evidence that there were no residuals from the claimed knee injury.  He pointed out that there were numerous annual physicals in the claims file from the 1970s through 1986 showing that there was no right knee condition.  He noted that the physicals included self reports.  He indicated that following the injury during the Veteran's post-service employment in 1986, there was ample evidence of a right knee condition.

With respect to the claimed left leg disability, the VA physician concluded that it was less likely than not that a left knee disability was related to service.  He indicated that there was no evidence showing any residuals from a left knee injury in the 1950s; rather, he stated that there was evidence confirming that there were no residuals from that claimed injury.  He pointed out that there were numerous annual physicals in the claims file from the 1970s through 1986 showing that there was no right knee condition.  He noted that the physicals included self reports.  He indicated that following the injury during the Veteran's post-service employment in 1986, there was ample evidence of a right knee condition, and that soon after that, there was evidence showing that the leg length difference from the surgery and valgus posturing caused the issues with the Veteran's left knee.  In a September 2011 addendum, the physician indicated that the evidence did not show that a left knee condition existed prior to service.  He pointed out that the treatment record from 1986 was specific in that it identified a lower leg injury, and that the location in question was being affected by the Veteran's boot.  He concluded that the condition in question was not of the knee based on the description and the note details.  He further concluded that the medical evidence did not reveal any aggravation of the old injury, and that it was self-limited without residual.

Upon careful consideration of the foregoing evidence, the Board concludes that service connection for accrued benefits purposes is not warranted. While the evidence reveals that the Veteran has diagnoses referable to his legs, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  In this regard, the Board observes that although the Veteran has indicated that he incurred injuries to his legs during service, and that he injured his right knee on more than one occasion, to include during his initial period of service and during National Guard service, he repeatedly denied any relevant symptoms on self reports over the years, and the first notation in the record of any relevant history dates to March 1987, many years following service when the Veteran reported that he had fallen on his right knee at civilian employment in December 1986.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

It is noted with respect to the Veteran's service that he was assigned to the U.S. Army Reserve Control Group (Reinforcement) from May 1955 to August 1961.  He then served with the National Guard from April 1974 to December 1986.  He thereafter was again assigned to the Army Reserve Control Group until he was ultimately discharged from service in 2005.  

While the Veteran reported to Dr. S that he had prior knee surgeries, the service examination reports and medical history forms do not reflect that there was any right or left knee disorder.  The VA physician concluded that the Veteran's claimed right knee and left leg disabilities were not related to service.  He provided a reasoned opinion based on a complete review of the Veteran's history.  In assigning high probative value to this opinion, the Board notes that the physician reviewed the record and provided opinions that are supported by rationale.  The Board thus finds the physician's opinion to be of greater probative value than the Veteran's unsupported assertions to the contrary.  

The Board also acknowledges the Veteran's own assertions that the claimed right knee and left leg disabilities are related to service.  The Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any current arthritis/degenerative joint disease disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Moreover, arthritis was not shown to any degree, let alone, a degree of 10 percent within one year of separation from active service in May 1955.  

As discussed, the VA physician considered the Veteran's description of in-service events and the documented history, but ultimately concluded that the claimed right knee and left leg disabilities were not related to service.  The Veteran reported during a July 1986 sick call visit that he had an old injury to the left lower leg from an old football scare, that he re-injured the leg one month prior, and that he was doing fine until five days prior when the boot rubbed and injured it.  Chronic venous stasis was diagnosed in a morbidly obese service member.  To the extent that there was an injury which pre-existed the verified period of ACDUTRA in July 1986, a VA physician determined that the injury was not aggravated (i.e., permanently worsened) in severity during service as it was a self-limited event without residual.  The opinion was provided by a medical professional who reviewed the history and provided an opinion supported by a rationale and therefore it is entitled to probative weight.  Moreover, to the extent that scars of the right and left leg were noted on service physical examination of June 1984, such scars were not previously found on physical examinations nor is there any indication that such scars were incurred in a period of active service, ACDUTRA or that they were due to an injury during a period of INACDUTRA.  In August 1986, a scar and small ulcer on the left lower leg were noted on physical examination.  Similarly, there is no indication that the ulcer was incurred during the period of active service or during the July 1986 period of ACDUTRA as the service treatment record noted there was venous insufficiency in a morbidly obese service member.  The disorder was therefore not due to or permanently aggravated by an injury or disease incurred during ACDUTRA.

In summary, no medical professional has attributed the Veteran's claimed right knee and left leg disabilities to service.  In that regard, the Board places much more weight on the opinion of the competent VA physician who reviewed the history and provided opinions supported by a rationale rather than on the lay statements.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's lower extremities, it does not contain reliable evidence which relates these disabilities to any injury or disease in service.  The Board finds that the negative findings at service discharge and during examinations while in the National Guard for years following service is more probative than the Veteran's more recent statements with respect to claimed disabilities of the right knee and left leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that arthritis is a chronic disease pursuant to 38 C.F.R. § 3.309(a), the evidence shows that the separation examination in May 1955 found no abnormalities with respect to the lower extremities as did National Guard examinations dated until 1986.  Accordingly, continuity of symptomatology is not shown.  

Absent credible and competent lay or medical evidence relating the claimed disability to service, the Board concludes that the claims of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


